—Order unanimously affirmed without costs. Memorandum: Family Court did not abuse its discretion in modifying a prior custody order by awarding petitioner father joint custody and primary physical placement of the parties’ minor child with specified visitation to respondent mother. In October 1996 petitioner established a change in circumstances, and respondent did not oppose the award of temporary custody to petitioner at that time. Respondent’s circumstances had improved by the time an evidentiary hearing was held in January 1998, but the court determined that it was in the child’s best interests to continue primary physical placement with petitioner. A custody determination by the trial court must be accorded great deference (see, Eschbach v Eschbach, 56 NY2d 167, 173-174) and should not be disturbed where, as here, it is supported by a sound and substantial basis in the record (see, Matter of Gill v Gill, 135 AD2d 1090, 1091). (Appeal from Order of Erie County Family Court, Szczur, J. — Custody.) Present — Pine, J. P., Lawton, Hayes, Wisner and Scudder, JJ.